KOHLSAAT, Circuit Judge
(after stating the facts as above). There is no system of entertainments known as “lecture lyceums.” The term defines no well-known method of public entertainment, save as we may gather meaning from the aggregation of the two words. The District Court evidently construed the exemption as appertaining to such features as the lyceum itself produced, not deeming the exemption to apply to professional show features, in and of themselves being complete entertainments. We see no reason why a performance, which in one case might be a vaudeville performance and subject to the tax, should, when hired and produced by a so-called lyceum company, be exempt therefrom. Of course, a Chautauqua, agricultural or indus*51trial fair, or exhibitions held under the auspices of religious or charitable associations might present the same attractions. In such case, it would seem that Congress has described a distinct entity. We are not advised what a lecture lyceum means, but are of the opinion that it does not include mere independent show units engaged for the occasion, whether shown alone or as an antidote for somnolence.
The act expressly provides that the tax shall be imposed annually, and only once within any given state. We discover in the record no attempt to transgress that provision, notwithstanding the assignment of error to that effect. The ultimate facts are apparent upon the record. The assessment of a part of the tax on two separate dates does not show that the tax was demanded twice in one year.
The judgment of the District Court is affirmed.